J-S53006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JAYVON L. LASSITER-MORRIS                  :
                                               :
                       Appellant               :     No. 3639 EDA 2017


              Appeal from the Judgment of Sentence May 2, 2017
                in the Court of Common Pleas of Bucks County
              Criminal Division at No.: CP-09-CR-0003289-2016


BEFORE:      GANTMAN, P.J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 29, 2018

       Appellant, Jayvon L. Lassiter-Morris, appeals from the judgment of

sentence imposed following his jury conviction of two counts of aggravated

assault, and one count each of simple assault, recklessly endangering another

person, terroristic threats, firearms not to be carried without a license, and

possession of an instrument of a crime.1 We affirm.

       We draw the following relevant facts and procedural history from our

independent review of the certified record. Appellant’s conviction stems from

an incident during which he shot his then-girlfriend, Gabrielle Moore, in the

left thigh with a handgun.             During his January 2017 jury trial, the

Commonwealth introduced as an exhibit a firearms licensing report from the

____________________________________________


1 18 Pa.C.S.A. §§ 2702(a)(1), (a)(4), 2701(a)(2), 2705, 2706(a)(1),
6106(a)(1), and 907(a), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53006-18



Pennsylvania State Police (PSP) showing that Appellant did not have a valid

license to carry a firearm at the time of the incident. (See N.T. Trial, 1/09/17,

at 109-110; Exhibit C-24).          The Commonwealth submitted this evidence

during the testimony of Detective Lawrence Leith, of the Bensalem Township

Police Department, who described the process by which his office routinely

requests licensing status information from the PSP during investigations

involving firearms. (See N.T. Trial, 1/09/17, at 72, 107-08). Defense counsel

objected to admission of the document, arguing that it constituted

impermissible hearsay, and a proper foundation had not been laid for its

admission. (See id. at 110). The trial court overruled the objection. (See

id.).

        The jury found Appellant guilty of the above-listed offenses on January

9, 2017. On May 2, 2017, the trial court sentenced him to an aggregate term

of incarceration of not less than thirteen and one-half nor more than twenty-

seven years.      The court denied Appellant’s nunc pro tunc post-sentence

motion on October 16, 2017, following a hearing.            This timely appeal

followed.2

        Appellant raises one issue for this Court’s review: “Did the trial court

abuse its discretion by allowing the admission of a Pennsylvania state firearm

license report despite a defense objection that a proper foundation had not

____________________________________________


2 Appellant filed a timely, court-ordered concise statement of errors
complained of on appeal on December 1, 2017. The court entered an opinion
on February 20, 2018. See Pa.R.A.P. 1925.

                                           -2-
J-S53006-18



been laid and that such evidence was inadmissible hearsay?”         (Appellant’s

Brief, at 4) (most capitalization omitted). In the body of his brief, Appellant

assumes for the sake of his argument that the document meets a hearsay

exception, but argues that the document was not properly authenticated.

(See id. at 10-11).     Appellant claims that because the licensing report

admitted was a copy, lacking a visual or raised seal, the evidence was not

self-authenticating. (See id. at 11-12). This issue merits no relief.

      . . . The admission or exclusion of evidence is within the sound
      discretion of the trial court, and in reviewing a challenge to the
      admissibility of evidence, we will only reverse a ruling by the trial
      court upon a showing that it abused its discretion or committed
      an error of law. Thus our standard of review is very narrow. To
      constitute reversible error, an evidentiary ruling must not only be
      erroneous, but also harmful or prejudicial to the complaining
      party.

Commonwealth v. Lopez, 57 A.3d 74, 81 (Pa. Super. 2012), appeal denied,

62 A.3d 379 (Pa. 2013) (citation omitted).

      The Pennsylvania Rules of Evidence provide that “[h]earsay is not

admissible except as provided by these rules, by other rules prescribed by the

Pennsylvania Supreme Court, or by statute.”         Pa.R.E. 802.    Rule 803(8)

recognizes an exception to the rule against hearsay for public records:

      (8) Public Records. A record of a public office if:

      (A) the record describes the facts of the action taken or matter
      observed;

      (B) the recording of this action or matter observed was an official
      public duty; and




                                      -3-
J-S53006-18


      (C) the opponent does not show that the source of the information
      or other circumstances indicate a lack of trustworthiness.

Pa.R.E. 803(8)(A)-(C).

      Rule 902, regarding evidence that is self-authenticating, provides, in

pertinent part as follows:

      The following items of evidence are self-authenticating; they
      require no extrinsic evidence of authenticity in order to be
      admitted:

      (1) Domestic Public Documents That Are Sealed and
      Signed. A document that bears:

      (A) a seal purporting to be that of the United States; any state,
      district, commonwealth, territory, or insular possession of the
      United States; . . . a political subdivision of any of these entities;
      or a department, agency, or officer of any entity named above;
      and

      (B) a signature purporting to be an execution or attestation.

Pa.R.E. 902(1)(A)-(B).

      “The rationale for the rule is that, for the types of evidence covered by

Pa.R.E. 902, the risk of forgery or deception is so small, and the likelihood of

discovery of forgery or deception is so great, that the cost of presenting

extrinsic evidence and the waste of court time is not justified.” Id., at cmt.

Additionally, “[a] duplicate is admissible to the same extent as the original

unless a genuine question is raised about the original’s authenticity or the

circumstances make it unfair to admit the duplicate.” Pa.R.E. 1003.

      Here, the trial court determined that the challenged exhibit fell under

the public records exception to the hearsay rule, and was self-authenticating.

(See Trial Court Opinion, 2/20/18, at 15). Upon review, we agree.


                                      -4-
J-S53006-18



      The PSP firearms licensing report discloses facts that were recorded

pursuant to an official pubic duty, specifically, the duty to certify whether a

person has a valid license to carry a firearm as required under sections 6106

and 6109 of the Crimes Code. Therefore, the document falls under the public

records exception to the hearsay rule.     See Pa.R.E. 803(8)(A)-(B).      The

Commissioner of the PSP signed the document as custodian of the records,

and it is sealed according to that office. (See Exhibit C-24). In addition, the

document bears the signature of the Director of the PSP Firearms Division.

(See id.). Although, as the trial court explains, the seal on the document is

faint because it is a photocopy, upon close examination, it is apparent that it

is sealed.      (See Trial Ct. Op., at 15).    The report is therefore self-

authenticating. See Pa.R.E. 902(1)(A)-(B). Thus, under our “very narrow”

standard of review, we discern no abuse of discretion or error of law in the

trial court’s admission of the PSP licensing report.    Lopez, supra at 81

(citation omitted).   Accordingly, Appellant’s sole issue on appeal does not

merit relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/18

                                     -5-